DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 2015/0298390 A1) in view of Popp (US 2004/0030432 A1)
As to claim 21, Shimada discloses a bonding system for bonding a web comprising at least a pair of web layers (see paragraph 0030, disclosing “The present system includes a pair of first and a pair of second ultrasonic welding devices 1 and 2 that weld together a plurality of webs W overlaid on each other, while the system transporting (transferring) the webs W. The first and second ultrasonic welding devices 1 and 2 are separate from each other in the direction of flow of the webs W.”), the bonding system comprising: 
a first bonding unit configured to form bonds on the web (see paragraph 0031, disclosing “The first ultrasonic welding device 1 includes: a first anvil roll 10A that has a pair of anvils 11 and 12; first and second ultrasonic horns 21 and 22 that work together with the pair of anvils 11 and 12 to apply vibration energy to the webs W; and first and second sonic main bodies 31 and 32 that produce ultrasonic vibrations in the ultrasonic horns 21 and 22, respectively.”); 
a second bonding unit spaced apart from the first bonding unit in a machine direction and configured to form bonds on the web (see paragraph 0032, disclosing “The second ultrasonic welding device 2 includes: a second anvil roll 10B that has another pair of anvils 13 and 14; third and fourth ultrasonic horns 23 and 24 that work together with the pair of anvils 13 and 14 to apply vibration energy to the webs W; and third and fourth sonic main bodies 33 and 34 that produce ultrasonic vibrations in the ultrasonic horns 23 and 24, respectively.”); 
a base structure comprising one or more sections, with the first bonding unit and the second bonding unit coupled to the base structure, and with one or both of the first bonding unit and the second bonding unit being translatable along the base structure in the machine direction or opposite the machine direction; an actuating structure configured to translate one or both of the first bonding unit and the second bonding unit along the base structure (see paragraphs 0052-55, disclosing “[0052] The present system includes first to third size adjustment means 41 to 43. [0053] The first size adjustment means 41 can change a first distance (pitch) D1 between the first anvil roll 10A and the second anvil roll 10B. [0054] The second size adjustment means 42 can change a second distance (pitch) D2 between the second anvil roll 10B and the reverse roll R3.  [0055] The third size adjustment means 43 can change a distance D1 between the first ultrasonic welding device 1 and the second ultrasonic welding device 2.”); 
Shimada does not disclose a vision system configured to acquire positional data of the first bonding unit and the second bonding unit; and a control system operably connected to the actuating structure and to the vision system, the control system including a processor configured to: receive the positional data from the vision system; analyze the positional data to determine a current spacing between the first bonding unit and the second bonding unit; compare the current spacing between the first bonding unit and the second bonding unit to a target spacing; and when the current spacing does not match the target spacing: automatically cause the actuating structure to translate one or both of the first bonding unit and the second bonding unit along the base structure until a spacing between the first bonding unit and the second bonding unit matches the target spacing; or generate an operator output indicating that the current spacing does not match the target spacing. 
Popp discloses and makes obvious a vision system configured to acquire positional data of the first bonding unit and the second bonding unit; and a control system operably connected to the actuating structure and to the vision system, the control system including a processor configured to: receive the positional data from the vision system; analyze the positional data to determine a current spacing between the first bonding unit and the second bonding unit; compare the current spacing between the first bonding unit and the second bonding unit to a target spacing; and when the current spacing does not match the target spacing: automatically cause the actuating structure to translate one or both of the first bonding unit and the second bonding unit along the base structure until a spacing between the first bonding unit and the second bonding unit matches the target spacing; or generate an operator output indicating that the current spacing does not match the target spacing.  See paragraph 0137-0139, disclosing:
[0137] In one aspect, the system comprises an inspection system 1104 having a plurality of inspection devices (identified generally in FIG. 4A as reference character 1106) positioned at various places along the production line 1102 to inspect different components of each composite product produced. In the illustrated embodiment, the inspection devices 1106 preferably comprise CCD cameras, such as Sony CCD cameras, part No. XC-75, coupled to one or more machine vision inspection systems, such as a Cognex 8120 series processor running Checkpoint.RTM. III software, available from Cognex Corporation, of Natick, Mass., U.S.A. An advantage of such an inspection system is that it provides a processor for vision system purposes and another processor for networking purposes. 
[0138] As a particular example, two such cameras coupled to a Cognex 8120 series processor running Checkpoint) III software can be used to inspect the amount of overlap between fastening components 82, 84, of fastening system 80 used in connection with the above-described training pants, at or near the leg and waist extremes of fastening system 80 (FIGS. 1-3). More particularly, one camera is positioned to capture an image of fastening system 80 as completed (e.g., first and second fastening components 82, 84 being engaged) on the left side of the product. A second camera is positioned to capture an image of fastening system 80 on the right side of the product at substantially the same time. The inspection system (which could be any type of examination system including a SICK detector, photoeye, proximity switch or machine vision system) determines an amount of overlap between fastening components 82 and 84 for each side of the product. 
[0139] Further, and as is generally known in the art, machine vision systems, such as the Cognex 8120 series processor and Checkpoint III software use machine vision "tools" to determine an inspection parameter. In this example, the inspection parameter comprises an amount of overlap between two fastening components during the manufacture of a training pant. The tools are configured, again as is known in the art, to detect edges on the basis of gray scale differences within a region of captured images. Preferably, the machine vision system is configured to provide an indication of when it senses an error or failure of its tools (e.g., the object to be inspected is not present or there is insufficient gray scale signal strength due to poor contrast resulting from material variability, lighting variability, presentation of the object to the camera lens, and/or camera focus/aperture settings). In such case, the machine vision system may or may not provide an inspection parameter, but it is preferable that such system provides an indication of the existence of an inspection failure (such as a tool failure) so that any data can be addressed accordingly (e.g., data relating to an incomplete/inaccurate inspection or a failed tool may be discarded, ignored, or discounted in value).

Popp differs in that it is not directed towards acquire positional data of the first bonding unit and the second bonding unit; however, Shimada does disclose the benefits of changing the position of the first bonding unit and the second bonding unit and Popp discloses the benefits of using vision systems in order to indicate the existence of an tool failure so that any data can be addressed accordingly.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a vision system such as Popp’s camera system as a vision system that is configured to acquire positional data of the first bonding unit and the second bonding unit; and a control system operably connected to the actuating structure and to the vision system, the control system including a processor configured to: receive the positional data from the vision system; analyze the positional data to determine a current spacing between the first bonding unit and the second bonding unit; compare the current spacing between the first bonding unit and the second bonding unit to a target spacing; and when the current spacing does not match the target spacing: automatically cause the actuating structure to translate one or both of the first bonding unit and the second bonding unit along the base structure until a spacing between the first bonding unit and the second bonding unit matches the target spacing; or generate an operator output indicating that the current spacing does not match the target spacing because Shimada does disclose the benefits of changing the position of the first bonding unit and the second bonding unit and Popp discloses the benefits of using vision systems in order to indicate the existence of an tool failure so that any data can be addressed accordingly.

As to claim 22, Shimada does not disclose wherein the vision system comprises a camera system configured to acquire images of the first bonding unit and the second bonding unit, the images providing the positional data on the first bonding unit and the second bonding unit regarding positions thereof along the base structure.
However, Popp discloses that the vision system comprises a camera system (see paragraphs 0137-0139);  Shimada and Popp as combined would be capable of functioning to configured to acquire images of the first bonding unit and the second bonding unit, the images providing the positional data on the first bonding unit and the second bonding unit regarding positions thereof along the base structure. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a vision system such as Popp’s camera system such that the vision system comprises a camera system configured to acquire images of the first bonding unit and the second bonding unit, the images providing the positional data on the first bonding unit and the second bonding unit regarding positions thereof along the base structure because Shimada does disclose the benefits of changing the position of the first bonding unit and the second bonding unit and Popp discloses the benefits of using vision systems in order to indicate the existence of an tool failure so that any data can be addressed accordingly.


As to claim 23, Shimada does not disclose that the control system comprises a closed-loop control system, with the processor configured to automatically cause the actuating structure to translate one or both of the first bonding unit and the second bonding unit along the base structure responsive to receipt and analysis of the positional data. 
However, Popp discloses the control system comprises a closed-loop control system, with the processor configured to automatically cause the actuating structure to translate one or both of the first bonding unit and the second bonding unit along the base structure responsive to receipt and analysis of the positional data. Popp discloses in paragraph 0219 that “A downstream vision system, such as camera inspection system 1404, provides feedback of the actual placement of the surge material after the cut and place operation so cross direction errors can be corrected.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have that the control system comprises a closed-loop control system, with the processor configured to automatically cause the actuating structure to translate one or both of the first bonding unit and the second bonding unit along the base structure responsive to receipt and analysis of the positional data so that errors can be corrected.


As to claim 24, Shimada does not disclose that the processor is configured to: continuously receive the positional data on the first bonding unit and the second bonding unit as positioning of one or both of the first bonding unit and the second bonding unit is changed; and cause the actuating structure to stop translation of one or both of the first bonding unit and the second bonding unit upon the current spacing matching the target spacing. 
However, Popp discloses a processor and makes obvious that the processor is configured to: continuously receive the positional data on the first bonding unit and the second bonding unit as positioning of one or both of the first bonding unit and the second bonding unit is changed; and cause the actuating structure to stop translation of one or both of the first bonding unit and the second bonding unit upon the current spacing matching the target spacing.   See paragraph 0177, disclosing “[0177] It is instructive to note at this point that data manipulation can be accomplished within a processor associated with information exchange 1110, or in another system. For example, data manipulation can be accomplished in one or more vision inspection system computers (e.g., computers associated with inspection system 1104), a quality system (e.g., quality system 1112), a registration control system (e.g., system 1116), and so on.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized that the processor is configured to: continuously receive the positional data on the first bonding unit and the second bonding unit as positioning of one or both of the first bonding unit and the second bonding unit is changed; and cause the actuating structure to stop translation of one or both of the first bonding unit and the second bonding unit upon the current spacing matching the target spacing because Shimada does disclose the benefits of changing the position of the first bonding unit and the second bonding unit and Popp discloses the benefits of using processors in order to achieve data manipulation of the positional information.

As to claim 25, Shimada wherein the processor is configured to provide for adjustment of the spacing between the first bonding unit and the second bonding unit at start-up of the bonding system or responsive to a size change and associated change in machine direction bond spacing in the bonding system. 
However, Popp discloses a processor and makes obvious that the processor is configured to provide for adjustment of the spacing between the first bonding unit and the second bonding unit at start-up of the bonding system or responsive to a size change and associated change in machine direction bond spacing in the bonding system. See paragraph 0177, disclosing “[0177] It is instructive to note at this point that data manipulation can be accomplished within a processor associated with information exchange 1110, or in another system. For example, data manipulation can be accomplished in one or more vision inspection system computers (e.g., computers associated with inspection system 1104), a quality system (e.g., quality system 1112), a registration control system (e.g., system 1116), and so on.”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention the processor is configured to provide for adjustment of the spacing between the first bonding unit and the second bonding unit at start-up of the bonding system or responsive to a size change and associated change in machine direction bond spacing in the bonding system in order to achieve data manipulation of the positional information as taught by Popp.


As to claim 26, official notice is taken that it is well known and conventional that the actuating structure comprises: a first drive device and a first linear actuator operatively connected to the first bonding unit, the first drive device operating the first linear actuator to translate the first bonding unit along the base structure; and a second drive device and a second linear actuator operatively connected to the second bonding unit, the second drive device operating the second linear actuator to translate the second bonding unit along the base structure.  Such drive devices and linear actuators are conventional elements of ultrasonic bonding units.


As to claim 27, Shimada does not disclose that the operator output comprises a numerical display on the control system indicating the current spacing between the first bonding unit and the second bonding unit. 
However, Popp discloses that the operator output comprises a numerical display on the control system (see operator interface (display) 1118).  See paragraph 0167, which discloses “For example, in one embodiment, information exchange 1110 sends the average and standard deviation information to operator interface 1118 (FIG. 4A). Software associated with operator interface 1118 compares the average and/or standard deviation information to a target, and thereafter presents the information to an operator.” Popp’s display, which when combined with Shimada would make obvious indicating the current spacing between the first bonding unit and the second bonding unit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the operator output comprises a numerical display on the control system indicating the current spacing between the first bonding unit and the second bonding unit because Shimada does disclose the benefits of changing the position of the first bonding unit and the second bonding unit and Popp discloses the benefits of using operator output comprises a numerical display on the control system in order to indicate data on the operating.

As to claim 28, official notice is taken that it is well known and conventional that the control system comprises control buttons thereon actuatable by an operator to manually control the actuating structure to translate one or both of the first bonding unit and the second bonding unit along the base structure in the machine direction or opposite the machine direction.  Such control buttons can be implement either through conventional keyboard buttons, or conventional dedicated buttons.

As to claim 29, official notice is taken that it is well known and conventional that the control buttons comprise: a first control button actuatable to cause the first bonding unit or the second bonding unit to translate along the base structure in the machine direction; and a second control button actuatable to cause the first bonding unit or the second bonding unit to translate along the base structure opposite the machine direction. Such control buttons can be implement either through conventional keyboard buttons, or conventional dedicated buttons.

As to claim 30, Shimada discloses that the target spacing corresponds to a pre-determined spacing between bonds to be formed on the web by the first bonding unit and bonds to be formed on the web by the second bonding unit. See paragraph 0024, disclosing “The welding method further includes a step of repeatedly performing the high-speed transport of the webs and the low-speed transport of the webs with assumption that a length four times as long as a pitch of weldings determined by a first distance between the first gap and the third gap is one period, and the ultrasonic-welding steps are performed when the low-speed transport is performed.”

As to claim 31, Shimada discloses that each of the first bonding unit and the second bonding unit comprise an anvil and a corresponding ultrasonic horn that interact to form ultrasonic bonds on the web. See anvils 11, 12, 13, and 14, and ultrasonic horns 21, 22, 23, and 24 in Figure 1.

As to claim 32, Shimada and Popp do not disclose a third bonding unit spaced apart from the first and second bonding units in the machine direction and configured to form bonds on the web; wherein the actuating structure is configured to translate one, two, or all of the first bonding unit, the second bonding unit, and the third bonding unit along the base structure; wherein the vision system is configured to acquire positional data on the third bonding unit; and wherein the processor is configured to: receive the positional data from the vision system; analyze the positional data to determine a current spacing between the first bonding unit, the second bonding unit, and the third bonding unit; compare the current spacing between the first bonding unit, the second bonding unit, and the third bonding unit to a target spacing; and when the current spacing does not match the target spacing: automatically cause the actuating structure to translate one, two, or all of the first bonding unit, the second bonding unit, and the third bonding unit along the base structure until a spacing between the first bonding unit, the second bonding unit, and the third bonding unit matches the target spacing; or generate an operator output indicating that the current spacing does not match the target spacing. 
However, duplication of parts is obvious.  MPEP 2144.  Shimada discloses that it is known to utilize two bonding units and Popp discloses that it is known to use a multiple camera inspection system (element 1104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a third bonding unit spaced apart from the first and second bonding units in the machine direction and configured to form bonds on the web; wherein the actuating structure is configured to translate one, two, or all of the first bonding unit, the second bonding unit, and the third bonding unit along the base structure; wherein the vision system is configured to acquire positional data on the third bonding unit; and wherein the processor is configured to: receive the positional data from the vision system; analyze the positional data to determine a current spacing between the first bonding unit, the second bonding unit, and the third bonding unit; compare the current spacing between the first bonding unit, the second bonding unit, and the third bonding unit to a target spacing; and when the current spacing does not match the target spacing: automatically cause the actuating structure to translate one, two, or all of the first bonding unit, the second bonding unit, and the third bonding unit along the base structure until a spacing between the first bonding unit, the second bonding unit, and the third bonding unit matches the target spacing; or generate an operator output indicating that the current spacing does not match the target spacing as an obvious duplication of the parts of Shimada and Popp.

As to claim 33, Shimada discloses  method for controlling positioning of a first bonding unit and a second bonding unit in a bonding system for bonding a web comprising at least a pair of web layers.  See paragraphs 0030-32, disclosing “[0030] The present system includes a pair of first and a pair of second ultrasonic welding devices 1 and 2 that weld together a plurality of webs W overlaid on each other, while the system transporting (transferring) the webs W. The first and second ultrasonic welding devices 1 and 2 are separate from each other in the direction of flow of the webs W.  [0031] The first ultrasonic welding device 1 includes: a first anvil roll 10A that has a pair of anvils 11 and 12; first and second ultrasonic horns 21 and 22 that work together with the pair of anvils 11 and 12 to apply vibration energy to the webs W; and first and second sonic main bodies 31 and 32 that produce ultrasonic vibrations in the ultrasonic horns 21 and 22, respectively.  [0032] The second ultrasonic welding device 2 includes: a second anvil roll 10B that has another pair of anvils 13 and 14; third and fourth ultrasonic horns 23 and 24 that work together with the pair of anvils 13 and 14 to apply vibration energy to the webs W; and third and fourth sonic main bodies 33 and 34 that produce ultrasonic vibrations in the ultrasonic horns 23 and 24, respectively.  [0033] Mechanical vibrations having a high frequency are applied to the horns 21 to 24, and thus the plurality of webs W passing between the ultrasonic horns 21 to 24 and the anvils 11 to 14 are weld together with frictional heat.”
Shimada does not disclose that the method comprising: acquiring, via a vision system associated with the bonding system, positional data on the first bonding unit and the second bonding unit regarding positioning thereof on a base structure that extends along a machine direction; analyzing, via a processor of a control system associated with the bonding system, the positional data to determine a current spacing between the first bonding unit and the second bonding unit along the base structure; comparing, via the processor, the current spacing between the first bonding unit and the second bonding unit to a target spacing; and when the current spacing does not match the target spacing, controlling, via the processor, an actuating structure operably connected to one or both of the first bonding unit and the second bonding unit, the actuating structure being controlled to translate one or both of the first bonding unit and the second bonding unit along the base structure until a spacing between the first bonding unit and the second bonding unit matches the target spacing. 
However, Popp discloses acquiring images and perform control routines and thus makes obvious acquiring, via a vision system associated with the bonding system, positional data on the first bonding unit and the second bonding unit regarding positioning thereof on a base structure that extends along a machine direction; analyzing, via a processor of a control system associated with the bonding system, the positional data to determine a current spacing between the first bonding unit and the second bonding unit along the base structure; comparing, via the processor, the current spacing between the first bonding unit and the second bonding unit to a target spacing; and when the current spacing does not match the target spacing, controlling, via the processor, an actuating structure operably connected to one or both of the first bonding unit and the second bonding unit, the actuating structure being controlled to translate one or both of the first bonding unit and the second bonding unit along the base structure until a spacing between the first bonding unit and the second bonding unit matches the target spacing. See paragraph 0137-0139, disclosing:
[0137] In one aspect, the system comprises an inspection system 1104 having a plurality of inspection devices (identified generally in FIG. 4A as reference character 1106) positioned at various places along the production line 1102 to inspect different components of each composite product produced. In the illustrated embodiment, the inspection devices 1106 preferably comprise CCD cameras, such as Sony CCD cameras, part No. XC-75, coupled to one or more machine vision inspection systems, such as a Cognex 8120 series processor running Checkpoint.RTM. III software, available from Cognex Corporation, of Natick, Mass., U.S.A. An advantage of such an inspection system is that it provides a processor for vision system purposes and another processor for networking purposes. 
[0138] As a particular example, two such cameras coupled to a Cognex 8120 series processor running Checkpoint) III software can be used to inspect the amount of overlap between fastening components 82, 84, of fastening system 80 used in connection with the above-described training pants, at or near the leg and waist extremes of fastening system 80 (FIGS. 1-3). More particularly, one camera is positioned to capture an image of fastening system 80 as completed (e.g., first and second fastening components 82, 84 being engaged) on the left side of the product. A second camera is positioned to capture an image of fastening system 80 on the right side of the product at substantially the same time. The inspection system (which could be any type of examination system including a SICK detector, photoeye, proximity switch or machine vision system) determines an amount of overlap between fastening components 82 and 84 for each side of the product. 
[0139] Further, and as is generally known in the art, machine vision systems, such as the Cognex 8120 series processor and Checkpoint III software use machine vision "tools" to determine an inspection parameter. In this example, the inspection parameter comprises an amount of overlap between two fastening components during the manufacture of a training pant. The tools are configured, again as is known in the art, to detect edges on the basis of gray scale differences within a region of captured images. Preferably, the machine vision system is configured to provide an indication of when it senses an error or failure of its tools (e.g., the object to be inspected is not present or there is insufficient gray scale signal strength due to poor contrast resulting from material variability, lighting variability, presentation of the object to the camera lens, and/or camera focus/aperture settings). In such case, the machine vision system may or may not provide an inspection parameter, but it is preferable that such system provides an indication of the existence of an inspection failure (such as a tool failure) so that any data can be addressed accordingly (e.g., data relating to an incomplete/inaccurate inspection or a failed tool may be discarded, ignored, or discounted in value).

Popp differs in that it is not directed towards acquire positional data of the first bonding unit and the second bonding unit; however, Shimada does disclose the benefits of changing the position of the first bonding unit and the second bonding unit and Popp discloses the benefits of using vision systems in order to indicate the existence of an tool failure so that any data can be addressed accordingly.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a vision system and control system such as Popp’s camera system and control system in order to perform acquiring, via a vision system associated with the bonding system, positional data on the first bonding unit and the second bonding unit regarding positioning thereof on a base structure that extends along a machine direction; analyzing, via a processor of a control system associated with the bonding system, the positional data to determine a current spacing between the first bonding unit and the second bonding unit along the base structure; comparing, via the processor, the current spacing between the first bonding unit and the second bonding unit to a target spacing; and when the current spacing does not match the target spacing, controlling, via the processor, an actuating structure operably connected to one or both of the first bonding unit and the second bonding unit, the actuating structure being controlled to translate one or both of the first bonding unit and the second bonding unit along the base structure until a spacing between the first bonding unit and the second bonding unit matches the target spacing because Shimada does disclose the benefits of changing the position of the first bonding unit and the second bonding unit and Popp discloses the benefits of using vision systems in order to indicate the existence of an tool failure so that any data can be addressed accordingly.

As to claim 34, Shimada does not disclose acquiring positional data on the first bonding unit and the second bonding unit comprises acquiring visual images of the first bonding unit and the second bonding unit via the vision system. 
However, Popp discloses that the vision system comprises a camera system (see paragraphs 0137-0139);  Shimada and Popp as combined would function to acquire positional data on the first bonding unit and the second bonding unit comprises acquiring visual images of the first bonding unit and the second bonding unit via the vision system.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a vision system such as Popp’s camera system such that the vision system is acquiring positional data on the first bonding unit and the second bonding unit comprises acquiring visual images of the first bonding unit and the second bonding unit via the vision system. because Shimada does disclose the benefits of changing the position of the first bonding unit and the second bonding unit and Popp discloses the benefits of using vision systems in order to indicate the existence of an tool failure so that any data can be addressed accordingly.

As to claim 35, Shimada does not disclose controlling the actuating structure comprises controlling the actuating structure according to a closed-loop control scheme, with the processor automatically causing the actuating structure to translate one or both of the first bonding unit and the second bonding unit along the base structure responsive to acquisition and analysis of the positional data. 
However, Popp discloses the control system comprises a closed-loop control system.  Thus, Popp makes obvious that controlling the actuating structure comprises controlling the actuating structure according to a closed-loop control scheme, with the processor automatically causing the actuating structure to translate one or both of the first bonding unit and the second bonding unit along the base structure responsive to acquisition and analysis of the positional data. Popp discloses in paragraph 0219 that “A downstream vision system, such as camera inspection system 1404, provides feedback of the actual placement of the surge material after the cut and place operation so cross direction errors can be corrected.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform controlling the actuating structure comprises controlling the actuating structure according to a closed-loop control scheme, with the processor automatically causing the actuating structure to translate one or both of the first bonding unit and the second bonding unit along the base structure responsive to acquisition and analysis of the positional data so that errors can be corrected as taught by Popp.

As to claim 36, official notice is taken that it is well known and conventional that controlling the actuating structure comprises: controlling a first drive device and a first linear actuator operatively connected to the first bonding unit, the first drive device operable to cause the first linear actuator to translate the first bonding unit along the base structure; and controlling a second drive device and a second linear actuator operatively connected to the second bonding unit, the second drive device operable to cause the second linear actuator to translate the second bonding unit along the base structure.  Such drive devices and linear actuators are conventional elements of ultrasonic bonding units.


As to claim 37, Shimada discloses a method for controlling positioning of a first bonding unit and a second bonding unit in a bonding system for bonding a web comprising at least a pair of web layers.  See paragraphs 0030-32, disclosing “[0030] The present system includes a pair of first and a pair of second ultrasonic welding devices 1 and 2 that weld together a plurality of webs W overlaid on each other, while the system transporting (transferring) the webs W. The first and second ultrasonic welding devices 1 and 2 are separate from each other in the direction of flow of the webs W.  [0031] The first ultrasonic welding device 1 includes: a first anvil roll 10A that has a pair of anvils 11 and 12; first and second ultrasonic horns 21 and 22 that work together with the pair of anvils 11 and 12 to apply vibration energy to the webs W; and first and second sonic main bodies 31 and 32 that produce ultrasonic vibrations in the ultrasonic horns 21 and 22, respectively.  [0032] The second ultrasonic welding device 2 includes: a second anvil roll 10B that has another pair of anvils 13 and 14; third and fourth ultrasonic horns 23 and 24 that work together with the pair of anvils 13 and 14 to apply vibration energy to the webs W; and third and fourth sonic main bodies 33 and 34 that produce ultrasonic vibrations in the ultrasonic horns 23 and 24, respectively.  [0033] Mechanical vibrations having a high frequency are applied to the horns 21 to 24, and thus the plurality of webs W passing between the ultrasonic horns 21 to 24 and the anvils 11 to 14 are weld together with frictional heat.”
As to claim 37, Shimada does not disclose the method comprising: acquiring, via a vision system associated with the bonding system, positional data on the first bonding unit and the second bonding unit regarding positioning thereof on a base structure that extends along a machine direction; analyzing, via a processor of a control system associated with the bonding system, the positional data to determine a current spacing between the first bonding unit and the second bonding unit along the base structure; comparing, via the processor, the current spacing between the first bonding unit and the second bonding unit to a target spacing; and when the current spacing does not match the target spacing, generating, via the processor, an operator output indicating that the current spacing does not match the target spacing. 
However, Popp discloses acquiring images and perform control routines and thus makes obvious acquiring, via a vision system associated with the bonding system, positional data on the first bonding unit and the second bonding unit regarding positioning thereof on a base structure that extends along a machine direction; analyzing, via a processor of a control system associated with the bonding system, the positional data to determine a current spacing between the first bonding unit and the second bonding unit along the base structure; comparing, via the processor, the current spacing between the first bonding unit and the second bonding unit to a target spacing; and when the current spacing does not match the target spacing, generating, via the processor, an operator output indicating that the current spacing does not match the target spacing. See paragraph 0137-0139, disclosing:
[0137] In one aspect, the system comprises an inspection system 1104 having a plurality of inspection devices (identified generally in FIG. 4A as reference character 1106) positioned at various places along the production line 1102 to inspect different components of each composite product produced. In the illustrated embodiment, the inspection devices 1106 preferably comprise CCD cameras, such as Sony CCD cameras, part No. XC-75, coupled to one or more machine vision inspection systems, such as a Cognex 8120 series processor running Checkpoint.RTM. III software, available from Cognex Corporation, of Natick, Mass., U.S.A. An advantage of such an inspection system is that it provides a processor for vision system purposes and another processor for networking purposes. 
[0138] As a particular example, two such cameras coupled to a Cognex 8120 series processor running Checkpoint) III software can be used to inspect the amount of overlap between fastening components 82, 84, of fastening system 80 used in connection with the above-described training pants, at or near the leg and waist extremes of fastening system 80 (FIGS. 1-3). More particularly, one camera is positioned to capture an image of fastening system 80 as completed (e.g., first and second fastening components 82, 84 being engaged) on the left side of the product. A second camera is positioned to capture an image of fastening system 80 on the right side of the product at substantially the same time. The inspection system (which could be any type of examination system including a SICK detector, photoeye, proximity switch or machine vision system) determines an amount of overlap between fastening components 82 and 84 for each side of the product. 
[0139] Further, and as is generally known in the art, machine vision systems, such as the Cognex 8120 series processor and Checkpoint III software use machine vision "tools" to determine an inspection parameter. In this example, the inspection parameter comprises an amount of overlap between two fastening components during the manufacture of a training pant. The tools are configured, again as is known in the art, to detect edges on the basis of gray scale differences within a region of captured images. Preferably, the machine vision system is configured to provide an indication of when it senses an error or failure of its tools (e.g., the object to be inspected is not present or there is insufficient gray scale signal strength due to poor contrast resulting from material variability, lighting variability, presentation of the object to the camera lens, and/or camera focus/aperture settings). In such case, the machine vision system may or may not provide an inspection parameter, but it is preferable that such system provides an indication of the existence of an inspection failure (such as a tool failure) so that any data can be addressed accordingly (e.g., data relating to an incomplete/inaccurate inspection or a failed tool may be discarded, ignored, or discounted in value).

Popp differs in that it is not directed towards acquire positional data of the first bonding unit and the second bonding unit; however, Shimada does disclose the benefits of changing the position of the first bonding unit and the second bonding unit and Popp discloses the benefits of using vision systems in order to indicate the existence of an tool failure so that any data can be addressed accordingly.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a vision system and control system such as Popp’s camera system and control system in order to perform acquiring, via a vision system associated with the bonding system, positional data on the first bonding unit and the second bonding unit regarding positioning thereof on a base structure that extends along a machine direction; analyzing, via a processor of a control system associated with the bonding system, the positional data to determine a current spacing between the first bonding unit and the second bonding unit along the base structure; comparing, via the processor, the current spacing between the first bonding unit and the second bonding unit to a target spacing; and when the current spacing does not match the target spacing, generating, via the processor, an operator output indicating that the current spacing does not match the target spacing because Shimada does disclose the benefits of changing the position of the first bonding unit and the second bonding unit and Popp discloses the benefits of using vision systems in order to indicate the existence of an tool failure so that any data can be addressed accordingly.

As to claim 38, Shimada does not disclose generating the operator output comprises generating a numerical display on a display of the control system indicating the current spacing between the first bonding unit and the second bonding unit. 
However, Popp makes obvious generating the operator output comprises generating a numerical display on a display of the control system indicating the current spacing between the first bonding unit and the second bonding unit. Popp discloses that the operator output comprises a numerical display on the control system (see operator interface (display) 1118).  See paragraph 0167, which discloses “For example, in one embodiment, information exchange 1110 sends the average and standard deviation information to operator interface 1118 (FIG. 4A). Software associated with operator interface 1118 compares the average and/or standard deviation information to a target, and thereafter presents the information to an operator.” Popp’s display, which when combined with Shimada would make obvious indicating the current spacing between the first bonding unit and the second bonding unit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform generating the operator output comprises generating a numerical display on a display of the control system indicating the current spacing between the first bonding unit and the second bonding unit because Shimada does disclose the benefits of changing the position of the first bonding unit and the second bonding unit and Popp discloses the benefits of using operator output comprises a numerical display on the control system in order to indicate data on the operating.


As to claim 29, official notice is taken that it is well known and conventional that further comprising: operably connecting an actuating structure to one or both of the first bonding unit and the second bonding unit that provides for translation of one or both of the first bonding unit and the second bonding unit along the base structure; and enabling control of the actuating structure via control buttons on the control system, the control buttons actuatable by an operator to manually control the actuating structure to translate one or both of the first bonding unit and the second bonding unit along the base structure in the machine direction or opposite the machine direction. 

As to claim 40, Shimada does not disclose acquiring positional data on the first bonding unit and the second bonding unit comprises acquiring visual images of the first bonding unit and the second bonding unit via the vision system.
However, Popp discloses acquiring positional data on the first bonding unit and the second bonding unit comprises acquiring visual images of the first bonding unit and the second bonding unit via the vision system. Popp that the vision system comprises a camera system (see paragraphs 0137-0139);  Shimada and Popp as combined would be capable of functioning to configured to acquire images of the first bonding unit and the second bonding unit, the images providing the positional data on the first bonding unit and the second bonding unit regarding positions thereof along the base structure. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to acquiring positional data on the first bonding unit and the second bonding unit comprises acquiring visual images of the first bonding unit and the second bonding unit via the vision system because Shimada does disclose the benefits of changing the position of the first bonding unit and the second bonding unit and Popp discloses the benefits of using vision systems in order to indicate the existence of an tool failure so that any data can be addressed accordingly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK